Citation Nr: 1742745	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared at a June 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's left knee disability is not related to his military service.

2. The Veteran's left knee disability did not manifest to a compensable degree within one year of his military service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.309(a), 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, a VCAA letter was sent to the Veteran in March 2013.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, a VA examination has been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in June 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his left knee disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from VFW.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

III. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
While in service, the Veteran injured his left knee while playing football.  The Veteran's October 1958 service treatment records document swelling of his left knee and the removal of fluid.  The Veteran contends that his current left knee disability is related to this in-service injury.  However, the Veteran's February 1962 separation medical examination did not note any left knee complaints, findings, or diagnosis.  

In 1984, the Veteran injured his knee during a work accident and subsequently underwent left knee surgery to remove a bone chip.  In an October 1993 orthopedic evaluation, the Veteran stated that his left knee has not been the same since this surgery.  Additionally, an April 2001 treatment note lists knee pain as an alleged impairment.  

In September 2013, the Veteran underwent a VA knee examination.  The examiner noted that the Veteran currently has early osteoarthritis of the left knee.  The examiner referenced the Veteran's prior diagnosis in the military of left knee swelling from trauma as well as the Veteran's statements regarding his left knee surgery in 1984.  (The Board notes that the examiner included the incorrect dates for the Veteran's in-service injury and post-service left knee surgery.  However, this error is inconsequential and does not prejudice the Veteran in any way).  The examiner ultimately opined that the Veteran's current left knee osteoarthritis is less likely than not related to the Veteran's in-service left knee injury and swelling due to a lapse in any follow up documentation for a left knee condition from 1961 until 2012 when his osteoarthritis was diagnosed (other than his post-service left knee bone chip removal surgery).

In March 2014, a VA addendum opinion was obtained.  The opinion again concluded that the Veteran's left knee disability is less likely than not incurred in or caused by his in-service left knee injury.  The examiner explained that that there is only one documentation of a left knee condition during the Veteran's active military service with no additional follow-up throughout the years for a left knee condition, even after discharge.  Furthermore, the Veteran's exit examination did not show any evidence of a left knee condition upon separation.  The examiner opined that based on the objective evidence and lack of chronicity of a left knee condition, the Veteran's left knee disability is less likely than not related to his military service. 

At the Veteran's June 2017 Board hearing, the Veteran testified that after injuring his left knee in service, he did not experience recurrent left knee issues during the rest of his time in the military.  Additionally, the Veteran denied having any left knee issues from his separation from service until his left knee surgery in 1984.  

The Board notes that the absence of treatment records cannot be the sole basis for an examiner's opinion.  However, the Board finds the Veteran has not provided a history of significant left knee issues since his military service.  When asked during the hearing how his knee was after they extracted the fluid during service, he responded that he didn't pay that much attention to it as it wasn't crippling him at that time.  When asked whether he had been having symptoms like the leg causing him to fall down going all the way back to service, the Veteran responded "Not that I can recollect.  I think this came later that it'd start bothering me to the extent to where I had to start taking something to calm it down."

Thereby, the Board finds that service connection for a left knee disability is not warranted as there is no medical nexus between his in-service left knee injury and current left knee disability.  38 C.F.R. § 3.303.  Furthermore, the evidence of record does not demonstrate that the Veteran has had a chronic disability since service as there is no evidence of continuity of symptoms.  38 C.F.R. § 3.303(b).  Finally, the Veteran's current osteoarthritis did not manifest to a compensable degree within one year of separation.  See  38 C.F.R. § 3.309(a).  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


